Exhibit 10.6
Second Amendment to Restated Employment Agreement
     This Second Amendment to Restated Employment Agreement is made effective on
the 2nd day of August 2010, between Coeur d’Alene Mines Corporation (“Company”)
and Donald J. Birak (“Employee”).
     Whereas, the parties executed an Employment Agreement dated July 1, 2005
(the “Employment Agreement”), and
     Whereas the Employment Agreement was further amended and then subsequently
restated effective December 31, 2008 (“Restated Employment Agreement”), and
     Whereas the Restated Employment Agreement was further amended effective
July 31, 2009 whereby the term of the Restated Employment Agreement was extended
through July 31, 2011, and
     Whereas the parties desire to further extend the term of the Restated
Employment Agreement and update the compensation as contemplated by the Restated
Employment Agreement and as set forth below;
NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained to be kept and performed by the parties hereto, the parties agree as
follows:
1. Term Of Employment. The Restated Employment Agreement shall be amended in
Section 2 to read that the term of employment shall be extended to the 31st day
of December 2011, unless sooner terminated as provided in the Restated
Employment Agreement. It is further agreed that the Restated Employment
Agreement may be further considered for additional extension. It is understood,
however, that termination can occur in accordance with the provisions of
paragraph 7 of the Restated Employment Agreement, notwithstanding anything to
the contrary in this SEcond Amendment to the Restated Employment Agreement.
2. Compensation. The Restated Employment Agreement shall be amended in Section 3
(a) to read that the Employee shall receive a base salary of $282,000 annually.
The Restated Employment Agreement shall be amended in Section 3 (c) to read that
the Employee shall have an opportunity to earn a bonus during each calendar year
targeted to be 50% of Employee’s then current annual salary, which, at the date
of this Agreement, is the potential sum of $141,000 and a maximum of $282,000
(AIP). In

 



--------------------------------------------------------------------------------



 



addition, Employee shall be eligible to earn an award under the Company’s
long-term incentive plan with a target level of 190% or a potential $535,800
(LTIP). Such bonuses are at the discretion of the board of directors.
IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Restated Employment Agreement as of the day and year first written above.
Coeur d’Alene Mines Corporation

        By   /s/ Dennis E. Wheeler   Dennis E. Wheeler, President and CEO     
/s/ Donald J. Birak     Employee   

 